ATTORNEY GENERAL OF TEXAS
                                         GREG     ABBOTT




                                            April 7,2003



Mr. William M. Franz                                  Opinion No. GA-0055
Executive Director
State Board for Educator Certification                Re: Whether the State Board for Educator
1001 Trinity Street                                   Certification    may have access to school
Austin, Texas 78701-2603                              districts’ teacher appraisals to use in approving
                                                      educator preparation programs and certifying
                                                      new teachers (RQ-0622-JC)

Dear Mr. Franz:

        You ask whether the State Board for Educator Certification (“the Board”) may have access
to school districts’ appraisals of teachers and whether the Board may use these appraisals in
approving educator preparation programs and certifying new teachers under sections 21.045 and
21.048 of the Education Code. See TEX. EDUC.CODEANN. $8 21.045 (Vernon Supp. 2003), 21.048
(Vernon 1996).

         Subchapter B of chapter 2 1 of the Education Code establishes the Board “to recognize public
school educators as professionals and to grant educators the authority to govern the standards of their
profession,” id. 9 21.03 1(a) (Vernon 1996), and provides that “[tlhe board shall regulate and oversee
all aspects of the certification, continuing education, and standards of conduct of public school
educators,” id. The Board is charged with proposing rules that, among other things, “provide for the
regulation of educators and the general administration”           of subchapter B and “specify the
requirements for the issuance and renewal of an educator certificate.” Id. tj 21.041(b)(l), (4);
see also id. 5 21.042 (State Board of Education’s authority to approve or reject rules proposed by
the Board). In addition, in proposing rules under subchapter B, “the board shall ensure that all
candidates for certification     or renewal of certification demonstrate the knowledge and skills
necessary to improve the performance of the diverse student population of this state.” Id. tj
21.03 l(b). A school district may not employ someone as a teacher unless the person holds an
appropriate certificate or permit issued by the Board, see id. 5 2 1.003(a), or a teaching permit issued
by the school district, see id. 9 21.055 (“a school district may issue a school district teaching permit
and employ as a teacher a person who does not hold a teaching certificate issued by the board”).

         Your questions involve the Board’s duties to approve educator preparation programs and to
examine new teachers for certification. Section 21.045 provides that the Board shall propose rules
establishing standards to govern the approval and continuing accountability of educator preparation
programs “based on information . . . that includes: (1) results of the certification examinations
Mr. William M. Franz - Page 2                         (GA-0055)




prescribed under Section 2 1.048(a); and (2) performance based on the appraisal system for beginning
teachers adopted by the board.” Id. (j 21.045 (Vernon Supp. 2003). Under section 21.048(a), the
Board “shall propose rules prescribing comprehensive examinations for each class of certificate
issued by the board.” Id. 9 21.048(a) (Vernon 1996). The Board would like to use school districts’
appraisals of new teachers in carrying out these duties.*

        You ask as a threshold matter whether the Board may have “access to an appraisal document
or the evaluative results indicated on such document evaluating a beginning teacher under Section
21.352, Education Code.” Request Letter, supra note 1, at 1 (Question 1). The Board contemplates
adopting a rule requiring school districts to provide the Board with appraisals of beginning teachers.
See id. at 2.

          Subchapter H of chapter 2 1 of the Education Code governs school-district teacher appraisals.
 Subchapter H requires the Commissioner           of Education (“the Commissioner”)       to “adopt a
recommended appraisal process and criteria on which to appraise the performance ofteachers.” TEX.
EDUC. CODE ANN. 8 21.351(a) (Vernon 1996).              “The criteria must be based on observable,
job-related behavior, including: (1) teachers’ implementation of discipline management procedures;
 and (2) the performance of teachers’ students.” Id. In evaluating teachers, however, a school district
may use the Commissioner’s appraisal process and performance criteria or an appraisal process and
 similar performance criteria developed by district and campus committees and approved by the local
board of trustees. See id. fj 21.352(a)(l)-(2); see also id. 5 21.352(a)(2)(B) (district criteria must
contain the items described by section 2 1.35 1(a)( l)-(2)).

         Each school district must use its appraisal process and criteria to evaluate each teacher in the
district at least once during each school year. See id. 8 21.352(c). This requirement is not limited
to beginning teachers but rather applies to all teachers in the district. See id. The district must
maintain a written copy of the evaluation of each teacher’s performance in the teacher’s personnel
file. See id. 5 2 1.352(c). Each teacher is entitled to receive a written copy of the evaluation on its
completion. See id. After receiving a written copy, a teacher is entitled to a second evaluation by
a different appraiser or may submit a written rebuttal to the evaluation to be attached to the
evaluation in the teacher’s personnel file. See id.

         Under section 2 1.352, an “evaluation and any rebuttal may be given to another school district
at which the teacher has applied for employment at the request of that district.” Id. Generally,
however, teacher appraisals are confidential under the express terms of section 2 1.355, which
provides that “[a] document evaluating the performance of a teacher or administrator is confidential.”
Id. 8 21.355. With respect to teacher evaluations, this office has construed section 21.355 to “make
confidential any document that evaluates the performance” of a person who “is required to hold and
does in fact hold a teaching certificate under subchapter B of chapter 21 or a school district teaching
permit under section 21.055 of the Education Code, and who is engaged in the process of



         ‘See Letter from William M. Franz, Executive Director, State Board for Educator Certification, to Honorable
John Comyn, Texas Attorney General at l-2 (Oct. l&2002) ( on f 11e with Opinion Committee) [hereinafter Request
Letter].
Mr. William M. Franz - Page 3                             (GA-0055)




teaching . . . at the time of the evaluation.” Tex. Att’y Gen. ORD-643 (1996) at 2,4. Because the
Board would like to obtain section 2 1.352 appraisals of beginning teachers who are either certified
by the Board or hold a school district teaching permit,2 the appraisals at issue here fall within the
scope of section 21.355.

          For many years, this office has recognized that to maintain an unrestricted flow of
information between governmental bodies, confidential information may generally be transferred
between governmental bodies without violating its confidential character. See Tex. Att’y Gen.
ORD-667(2000)(       concluding that Texas Department of Criminal Justice has discretion to release
confidential inmate social security numbers to voter registrars for the purpose of maintaining
accurate voter registration lists; transferred information remains confidential in the possession of
voter registrars), ORD-66 1(1999) (concluding that council of governments has discretion to release
confidential address information to county judge for purpose of mailing tax notices and voter
registration notices), ORD-414 (1984); Tex. Att’y Gen. Op. Nos. H-836 (1976), H-242 (1974)’
M-713 (1970); see also Tex. Att’y Gen. ORD-674 (2001) (concluding that information in archival
state records that was confidential in the custody of the originating governmental body remains
confidential upon transfer to the Texas State Library and Archives Commission). But see Tex. Att’y
Gen. ORD-678 (2003) ( concluding that county voter registrar was authorized to release voter
information made confidential under section 552.1175 of the Government Code to another
governmental entity, but that transferred information would not be confidential in possession of
transferee until that governmental entity receives a section 552.1175 notification).

         If the confidentiality provision or another statute specifically authorizes the release of the
confidential information to particular entities, however, the information may be transferred only to
those entities. See Tex. Att’y Gen. ORD-655 (1997) (because statute permitted Department of
Public Safety to transfer confidential criminal history information only to certain entities for certain
purposes, county could not obtain information from the Department regarding applicants for county
employment); Tex. Att’y Gen. Op. Nos. DM-353 (1995) at 4 n.6 (“given the detailed provisions in
state law for the disclosure of the records,” they may not “be disclosed to other governmental entities
and officials . . . without violating the records’ confidentiality”), JM-590 (1986) at 5 (The statute
“enumerates those entities to which the information may be disclosed; an affected municipality is
not included. The express mention or enumeration of one person, thing, consequence, or class is
tantamount to an express exclusion of all others. . . . [Y]ou may not transfer this information to such
a city in return for a promise of confidentiality.“) (citations omitted); see also Tex. Att’y Gen.
Op. No. GA-0019 (2003) (because statute absolutely prohibited the Interagency Council on
Pharmaceuticals Bulk Purchasing from disclosing certain drug pricing information, a member of the
Council was not permitted to share such information with his or her employing agency).

        Here, section 2 1.355 provides for the confidentiality of teacher appraisals, and section 2 1.352
expressly authorizes their limited release to other school districts in connection with teachers’
employment applications. SeeTEX. EDUC. CODE ANN. 8 9 2 1.352(c), 2 1.355 (Vernon 1996). Section



           2Telephone   Conversation   with William M. Franz, Executive Director, State Board for Educator Certification
(Jan. 3 1, 2003).
Mr. William M. Franz - Page 4                    (GA-0055)




2 1.045 of the Education Code, which requires the Board to approve educator preparation programs,
mandates that the Board evaluate programs based on information that includes their students’
certification examination results and “performance based on the appraisal system for beginning
teachers adopted by the board.” Id. 5 21.045 (Vernon Supp. 2003). The latter requirement suggests
that the Board will evaluate programs based on its own system to appraise beginning teachers, not
that it will use school districts’ systems for evaluating teachers, which may vary across the state and
are not tailored to beginning teachers. See id. 8 21.352(a)-(b) (V emon 1996) (authorizing school
districts to adopt their own appraisal processes and performance criteria), (c) (school district must
use its appraisal process and criteria to evaluate each teacher at least once per year). Furthermore,
section 2 1.045 does not authorize school districts to provide their teacher appraisals to the Board,
see id. 5 2 1.045 (Vernon Supp. 2003), nor do the statutes requiring the Board to certify teachers, see
id. 88 21.03 1 (Vernon 1996), 21.048-.052 (Vernon 1996 & Supp. 2003). No other provision in
subchapter H or any other law provides that a school district may release a teacher appraisal to the
Board. Given that section 21.352 expressly provides that a school district may release a teacher
appraisal to the teacher or to another school district, and no statute provides that a school district may
release an appraisal to the Board, section 2 1.355 must be construed to preclude a school district from
releasing a teacher appraisal to the Board.

        Because we conclude that the Board may not have access to teacher appraisals, we need not
answer your questions about what procedures and rules the Board must adopt to obtain appraisals
from school districts and whether the Board may share appraisals with educator preparation
programs. See Request Letter, supra note 1, at l-2 (Questions 2-4). Nor need we address your
question about the Board’s authority to use teacher appraisals “to substitute for the Professional
Development test now given by [the Board] as part of the agency’s certification examination
program,” id. at 2 (Question 5).
Mr. William M. Franz - Page 5                  (GA-0055)




                                        SUMMARY

                        The State Board for Educator Certification may not have
                 access to school districts’ teacher appraisals to use in approving
                 educator preparation programs and certifying teachers. Under
                 sections 21.352 and 21.355 of the Education Code, a school
                 district’s appraisal of a teacher is confidential, see TEX. EDUC.
                 CODEANN. 5 21.355 (Vernon 1996), and may be released by the
                 school district only to the teacher or “to another school district at
                 which the teacher has applied for employment at the request of
                 that district,” id. $ 21.352.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General - Genera .I Counse 1

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee